Citation Nr: 1436568	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Veteran also initiated an appeal with regard to the rating assignment for service-connected headaches made in the February 2009 rating decision, he specifically excluded this issue from his June 2010 VA Form 9.  See 38 C.F.R. § 20.302(b) (2013).

The Veteran testified at a hearing before the undersigned in October 2012.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On the record at a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, at a Board hearing held on October 25, 2012, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to a TDIU.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to a TDIU is dismissed.


REMAND

With respect to the Veteran's claim for service connection for a TBI, his primary contention is that he suffered a TBI injury upon hitting his head after falling into a six-and-a-half-foot deep hole while attempting to escape enemy mortar fire during service in Iraq.  During his October 2012 hearing, he reported that the fall had rendered him unconscious.  He has subscribed to having multiple symptoms, including dizziness and headaches, as a result of his apparent TBI. 

With regard to in-service incurrence of a TBI, while a June 2004 clinical report noted the Veteran's fall into a hole in September 2003, there is no clear indication in the service treatment records (STRs) that he suffered any type of head injury.  

Additionally, in a March 2005 report of medical history, provided in conjunction with his separation examination, the Veteran reported suffering from dizziness or fainting spells and from frequent headaches as a result of a motor vehicle accident (MVA) that took place in September 2004.  This MVA is documented in his STRs, but these records also do not clearly reflect a head injury.  Notably, however, the Veteran sought chiropractic treatment following his MVA and relevant treatment records note that he reported with initial complaints that included headaches and dizziness.  

Post-service treatment records similarly do not clearly document that the Veteran has suffered a TBI.  While a treating VA physician noted in an April 2009 statement that the Veteran was a TBI documented Veteran, upon contact for clarification in November 2011, she maintained that she did not diagnose TBI but referred him for a TBI evaluation.  During his October 2012 hearing, however, he reported that he was told by a social worker in 2008 that he had a positive TBI scan that was conducted in 2005.  He maintained that multiple doctors have told him that he had suffered a TBI.  

The Veteran has been afforded multiple VA examinations with respect to his TBI claim.  A November 2008 VA examination concluded that a TBI was not found.  More recent VA examinations were conducted under the new rating criteria for TBIs in April 2010 and January 2012.  In both examination reports, the examiner that conducted these examinations concluded that a TBI due to falling down during a mortar attack in 2003 was not found.  From review of the examination reports, however, it remains unclear whether the Veteran is diagnosed with any TBI residuals, and if so whether such residuals are the result of an in-service TBI.  Accordingly, remand is required in order to afford the Veteran a new TBI examination.  38 C.F.R. § 4.3 (2014).  

Finally, during his October 2012 Board hearing, the Veteran alluded to recent VA treatment for his claimed TBI residuals.  VA treatment records dated since February 2012, however, have not been associated with the claims file and must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records reflecting treatment for TBI residuals, dated since February 2012, from the Central Texas VA Health Care System.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.  

2.  Thereafter, schedule the Veteran for a new VA TBI examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner is asked to specifically determine if the Veteran suffers from residuals of a TBI.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current residual TBI disability had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include as a result of the apparent incident where the Veteran fell into a hole during a mortar attack in September 2003, and as a result of the September 2004 motor vehicle accident.  

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record. 

3.  Thereafter, review the claims file to ensure that requested development has been completed.  In particular, thoroughly review the VA examination report to ensure compliance with the directives of this remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, readjudicate the claim for service connection for a TBI on appeal.  If the claim remains denied, issue a supplemental statement of the case and return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


